Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 1 is objected to because of the following informalities:
 	The limitation “attaching one of the first or second lateral panels” at the end of Claim 1 should read “attaching the at least one of the first and second lateral panels”. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Journade et al. (US 10351254 B2) in view of Marche et al. (US 20110036942 A1).

Regarding Claim 1, Journade teaches a method for assembling an aircraft pylon comprising a primary structure (Fig. 2 element 16), a secondary structure which surrounds the primary structure, and at least one external system positioned outside the primary structure, the primary structure comprising upper (Fig. 2 element 19) and lower (Fig. 2 element 21) spars, transverse frames (Fig. 2 elements 26 and 27) connecting the upper and lower spars and first and second lateral panels (Fig. 2 elements 17 and 18)  (Shown in Fig. 2), wherein the assembly method comprises, in chronological order:
	assembling the primary structure with the exception of at least one of the first and second lateral panels (Fig. 2 elements 17 and 18) so as to obtain a primary structure of which at least one lateral face is left open; and 
attaching one of the first or second lateral panels (Fig. 2 elements 17 and 18) so as to close each lateral face initially left open.
Journade fails to teach at least one internal system at least partially positioned within the primary structure and installing the internal system within the primary structure from the open lateral face of the primary structure.
However, Marche teaches at least one internal system (“electrical systems 52 pass through the other compartment, therefore the box 24 alone forms the segregation between these different types of systems”, Par. [0051] lines 2-5) at least partially positioned within the primary structure and installing the internal system within the primary structure from the open lateral face of the primary structure.
Journade and Marche are both considered to be analogous to the claimed invention as they are both in the same field of aircraft pylon design and assembly. 
Although Journade in view of Marche does not explicitly teach the method step where one of the lateral panels are left open to install the internal systems, it is considered obvious to try (See MPEP § 2143.E). 
At the time of the invention, the recognized problem is installing the internal systems of the pylon. Journade in view of March show the internal systems being within the pylon, without explicitly stating how the systems were installed. 
There is a finite number of solutions to installing the internal systems to the pylon. You can leave any one of the 4 sides open (top, bottom, and 2 lateral panels) or you can build the pylon around the internal systems. It would have been obvious to someone of ordinary skill in the art to have tried one of the finite options mentioned to solve the problem.
Given the systems are inside the pylon, it would have been obvious to try and install the internal systems before attaching the final panel. Examples include:
When trying to get an object inside of a closed box, it would be obvious to remove the lid or place the object in the box before putting the lid on. 
In a typical automobile assembly line, the interior is installed before the doors.
When replacing an alternator of a car, the hood would be opened to remove and install the new alternator. 
“The obvious to try rationale can properly be used to support a conclusion of obviousness only when the claimed solution would have been selected from a finite number of potential solutions known to persons of ordinary skill in the art.”  MPEP § 2143.E

Regarding Claim 2, Journade and Marche teach the limitations set forth in Claim 1.
	Marche further discloses only one of the first or second lateral panels is not assembled at the end of the step of assembling the primary structure (“access to these systems 50, 52 is very easy, consisting simply of removing the aerodynamic skins 44”, Par [0051] lines 5-7).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to not install one of the panels before installing the interior system. As being dependent on Claim 1, Claim 2 is rejected under 35 U.S.C. as being obvious to try stated above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644